﻿May I first take this
opportunity to congratulate my very good friend, the
Foreign Minister of Ukraine, on his election as President
of the General Assembly at its fifty-second session and to
convey to him the best wishes of Canada for a successful
and productive association in this session. I know from
our long personal contacts that the course of this
important debate is in the best possible hands.
Let me also take the opportunity to thank and
congratulate Ambassador Razali for his tireless and
effective leadership of the General Assembly at the fifty-
first session.
I come to the Assembly today with a sense of
urgency and an abiding faith and belief that we are now
emerging, not only from the shadows of the cold war, but
also from the uncertainties of its aftermath.

Around the world, we see countless examples of the
basic principles and overall vision of the United Nations
Charter being put into practice. The people of the world
are laying the foundations of a new international system
for the new millennium.

Of course, I recognize that no part of the world is
without its burdens of conflict, grief and personal
suffering. Nor are there any great signs of relief from the
growing burden of global economic inequities. What has
changed, however, is the new international willingness to
face the issues, to mobilize political will and to launch
reforms. There is a sense, not of helplessness, but of
hope. The old realities of power have not disappeared,
but alongside them have appeared new forces, new
coalitions and new ways of doing business — and these
forces are impatient. As we have seen, in fact, in recent
days, one person's vision and generosity can make a
difference and stand as an inspiration to us all.
This new spirit needs to be manifest and inspire
the work of the United Nations. The Secretary-General
has proposed a serious and far-sighted set of reforms.
Canada strongly supports these proposals and accepts
them as a package. They promise not simply greater
efficiency, but, we hope, greater effectiveness. Based
on our experiences in Canada, I can say with some
authority that budget-cutting by itself is not the answer.
There must be serious structural change to modernize
existing institutions, both national and international, that
were formed over 50 years ago.
To undertake these reforms, solutions must be
based on agreement and cooperation. Solutions cannot
be imposed by one country or one group, but rather
must be inspired by a sense of openness and
innovation. In other words, we must establish a new
compact amongst United Nations Members to set this
Organization on a sound financial footing. As
Mr. Udovenko has said, we are at a watershed, a
defining moment for the Organization that can either
provide new momentum or stall our advance. The
direction we take is ours collectively to decide and the
outcome in all our hands. We must not waste this
opportunity.
(spoke in French)
Another defining moment, I believe, took place
just over a week ago in Oslo. Ninety nations, spurred
on by the efforts of the non-governmental
organizations, agreed on the text of a treaty banning
anti-personnel landmines. The treaty will be signed this
coming December, just 14 months after it was first
conceived.
(spoke in English)
While visiting the treaty discussions in Oslo, I was
forcibly struck by how what has become known as the
Ottawa process demonstrates the changed character of
world affairs. Above all, it shows how the breakdown
of the old bipolar world affords new opportunities for
civil society, private individuals, to influence
multilateral diplomacy. The focus of the Ottawa process
19


is a weapon that slaughters countless civilians, a weapon
that has lost much of its military utility, whatever some
may say. This illustrates the growing feeling, coming
from the grass roots of the world community, that the
engines of war designed for the twentieth century have
no place in the twenty-first.
I should say that this is not the only example of the
new grass-roots activism which points to the emergence
of a global commons as a powerful positive force of
globalization. For example, Canadian women, appalled at
the treatment of their sisters in Afghanistan, have started
a letter-writing campaign. I will be delivering some 5,000
letters today to the Secretary-General, which call on him
to take the lead in exposing the gross human rights
violations of women in Afghanistan as unacceptable in
the eyes of the world's citizens.
The effectiveness of these new forces can be clearly
measured. Nations from every region of the world have
pledged to sign on to a complete ban on the stockpiling,
production, export and use of anti-personnel landmines.
We hope to see more join our ranks between now and
December. For those who are still on the sidelines, we
ask them to think hard and deep on this issue. Their
engagement is crucial. By joining us, already a majority
of United Nations Member States, they can help rid the
world of this most inhumane weapon.
(spoke in French)
Canada recently announced its intention to destroy
its remaining stocks of anti-personnel mines before
signature of the treaty. We will also shortly ratify the
amended Protocol II of the Convention on Certain
Conventional Weapons.
(spoke in English)
This treaty constitutes a promise to future
generations. But it does not resolve the equally grave
problems posed by mines already in the ground, nor does
it address the plight of those who have experienced
directly their dreadful impact.
Following the signing of the treaty, the international
community will have an obligation to develop policies for
an enhanced and coordinated approach to humanitarian
demining, and to victim assistance and rehabilitation.
This is, as much as anything else, a development
issue. Heavily mined areas of the world cannot pursue
economic development until they have been demined;
and demining is a hopeless task if there is no treaty to
prevent the laying of new mines.
At Ottawa in December, we will invite nations to
engage in a second phase of the campaign: a broad
mobilization of groups and countries to tackle the
aftermath of the landmines crisis. It is a monumental
task, to be met only through the combined action of all
States. We invite all present to join us. The generosity
of private citizens such as Ted Turner, or of the Auto
Workers' Union of Canada, and the commitment of
those like Princess Diana must be matched, indeed
surpassed, by the Governments of this world.
It is important to ask what is behind this
willingness to tackle these old problems in a new way?
What has brought us to the intersection of high hopes
and new strategies, and the real ability to effect change
in the world, as exemplified by the landmines
campaign? To my mind, these developments and, above
all the recognition of the need to adopt new approaches,
are in part a response to the changing face of war.
In the second half of the twentieth century, we
have seen one type of conflict become prevalent. These
are wars fought within, not between, States; wars that
tend to be long and bitter; and wars, above all, in which
civilians suffer the most and children and women are
often deliberately targeted. These are wars in which, in
the words of Saint-Exupéry “the firing line passes
through the hearts of people”.
As this type of war increasingly accounts for the
great majority of all conflicts, the distinctions that once
informed the work of international diplomacy —
between military security concerns and humanitarian or
civil concerns — break down. This blurring of the
lines, along with heightened media presence, has
strongly affected international opinion. Fewer and fewer
people are willing to view war as an acceptable
instrument of state policy.
In the light of these changes, the concept of
human security, which I highlighted when I addressed
the Assembly last year, takes on growing relevance. It
is based on the premise that it is not enough to spare
people from the “scourge of war” narrowly defined.
Ensuring true, sustainable human security means
tackling other severe threats: the unmet needs of more
than a billion people living in poverty; attacks on
human rights of individuals and groups within society;
20


transnational threats, such as crime and terrorism; and
threats to health and livelihood through depletion or
pollution of our resources.
The problems of these new global issues will not
wait for long-term solutions. It is urgent that we take
action to prevent or reduce the incidence of conflict, to
restore societies in the aftermath of conflict and to
increase human security around the world.
The priorities for action can, in my view, be
grouped under three main headings: addressing issues
which cut across traditional boundaries between areas of
concern, such as we have in the landmines campaign;
identifying and addressing the root causes of conflict; and
improving our ability to respond to crises when we
cannot prevent them.
Let me talk about that first priority. Landmines are
not the only complex, cross-cutting problem to be
addressed if we are to reduce the impact of conflict. All
too often it is small arms, rather than the major weapons
systems targeted by our disarmament efforts, that cause
the greatest bloodshed. In the hands of terrorists,
criminals, the irregular militia and armed bands typical of
internal conflict, these are the true weapons of mass
terror. As with landmines, their victims are all too often
civilians.
We welcome the recent report of the United Nations
Panel of Governmental Experts on Small Arms and
discussions within the United Nations Disarmament
Commission on disarming combatants as a step towards
more lasting peace. These should serve as the launching
pad from which to develop practical measures, in
consultation with regional bodies.
(spoke in French)
To tackle this problem, the first steps must be to
combat illicit trafficking in firearms and to bring greater
transparency to the legal exportation of small arms. The
Organization of American States (OAS) is currently
working towards an Inter-American convention on illicit
trafficking in firearms. Canada hopes that the OAS
negotiations will result in an effective convention and
will also inspire other regional bodies to take action.
(spoke in English)
Ridding the world of anti-personnel landmines and
banning or limiting other forms of weapons directly
reduce the human suffering caused by conflict. The
other side of the same coin is building and enhancing
human security. By building peace, reducing
unsustainable military expenditures, promoting equitable
and sustainable development and encouraging stable,
democratic societies which respect human rights, we
not only limit human suffering, but we also address the
root causes of conflict itself.
To do this requires solutions that are built from
the inside, not imposed from the outside. Sustainable
peace can be built only through the active cooperation
and participation of Governments, peoples, and groups
caught in the conflict itself.
At the same time, a parallel effort is required to
reform the United Nations development funds and
programmes. Canada strongly supports the Secretary-
General's reform proposals in this area. We place
priority on improving coordination within the United
Nations system at the country level, including among
the specialized agencies and the Bretton Woods
institutions, in order to maximize development impact.
Canada, through diplomacy and development
assistance, has supported peace-building activities in
certain regions for many years. To give further impetus
to this approach, last October I announced the Canadian
peace-building initiative. Its aim is to coordinate
Canadian programmes and policies in support of
conflict prevention and resolution, peace-building and
post-conflict reconstruction. A peace-building
mechanism or fund has provided a rapid response
mechanism in areas of conflict.
Over the last six months, we have used this peace-
building fund for the following purposes: to provide
critical start-up funding for the historical clarification
Commission in Guatemala; to assist the preparatory
commission for the establishment of an international
criminal court by underwriting the participation of
delegates from developing countries; and to provide
financial assistance for the work of the joint United
Nations/Organization of African Unity (OAU) Special
Representative for the Great Lakes region of Africa,
Mr. Mohamed Sahnoun.
In addition, Canada is prepared to contribute up to
$500,000 from this fund for the establishment in Bosnia
and Herzegovina of a non-governmental organization
foundation to develop civil society on the basis of
21


multi-ethnic cooperation. I urge other members to join us
in supporting this foundation.
Finally, I am pleased to announce a Canadian
contribution of $500,000 from the peace-building fund to
the new United Nations Trust Fund for Preventive
Action, created by the Secretary-General in response to a
proposal from the Norwegian Government.
A second promising area of work on the root causes
of conflict lies in exploring the links between security
and development, and particularly in reducing levels of
military expenditures relative to economic and social
spending. Last year Canada sponsored, together with the
Organization for Economic Cooperation and Development
(OECD) a symposium on military expenditures in
developing countries which brought together a wide range
of experts who identified areas for further action: small-
arms proliferation, about which I have just spoken,
regional security, good governance and the rule of law.
The United Nations has established important tools
to build the confidence necessary for reductions in
military spending, in the form of the United Nations
Register of Conventional Arms and the United Nations
standardized reports on national military expenditures.
Much more work is needed, particularly at the regional
level, to identify ways to reduce military spending and to
redirect scarce national resources to the economic and
social development goals.
A third area of attention is work on conflict that
comes from threats to environmental sustainability.
Environmental problems have the capacity to imperil
living standards and to endanger the well-being of future
generations. For these reasons, Canada strongly supports
new agreements on hazardous chemicals, including
persistent organic pollutants, and will work to ensure the
success of the new intergovernmental forum on forests.
Combating desertification also remains a priority for us,
and we have offered to host the Desertification
Convention secretariat.
The fourth and final promising area in addressing
the root causes of conflict is human rights and good
governance. Next year we celebrate the fiftieth
anniversary of the Universal Declaration of Human
Rights. This is an opportunity for all of us to reaffirm
strongly the fundamental importance of this document
and our commitment to the common standards it sets out.
In recognition of the importance of this
anniversary, Canada will be sponsoring a broad
programme of activities, including a major world
conference on human rights and the Internet, to draw
together work being done in many international forums,
with a focus on strategies for using the new
international telecommunications technology to increase
respect for human rights. We are working on the
development and publication of an annual report on the
state of human rights worldwide, based on the findings
of the United Nations independent human rights
mechanisms. And we will hold a conference reviewing
the impact of the 1993 Vienna Declaration, to be held
by Canadian non-governmental organizations.
Abuse of human rights is sometimes excused as
necessary in the interests of stability and national
security, but the facts show otherwise. Countries with
democratic governments which respect the fundamental
rights of their citizens are less likely to wage war on
one another. They are also more likely over time to
achieve high levels of economic development.

Recognizing this, Canada has recently undertaken
a series of new bilateral human rights initiatives. Our
aim is to work with our counterparts in other countries
to establish discussions between governments to foster
exchanges between institutions devoted to the protection
of human rights and civil-society initiatives and projects
for the development of free media.

We also fully support the Secretary-General’s
proposals for reform measures to enhance United
Nations work in human rights. And we welcome the
appointment of Mary Robinson as High Commissioner
for Human Rights, and offer her our support.
As we move towards the fiftieth anniversary of the
Universal Declaration of Human Rights, the challenges
facing the international community, if anything, have
increased. The trend towards targeting civilians in
warfare has resulted in severe infringements of the
basic rights of women and children. Too often we have
seen children recruited as soldiers or women subjected
to sexual assault as a deliberate weapon of terror.
Canada continues to make the rights of the child
and of women, both in conflict and in peace, a top
22


human rights priority, which we pursue actively in the
United Nations and elsewhere. We welcome the
appointment of Mr. Olara Otunnu as Special
Representative to study the impact of armed conflict on
children. We will shortly host a preparatory meeting for
the main donor countries invited to the Oslo child labour
conference. And domestically we have launched a Child
Labour Challenge Fund to support the efforts of our
private sector to address the problem of exploitative child
labour.
Nowhere is the link between human rights and
human security clearer than in the issue of children’s
rights. By protecting the basic rights of the world’s
children, we are nurturing a future generation of citizens
with both the means and the desire to live in peace.
The final overall priority for action is crisis
response. And despite our best efforts, there will be times
when conflict looms, or when it cannot be prevented.
These situations call for rapid, decisive action, whether to
forestall conflict or contain it when it breaks out. These
actions include not only peacekeeping and other military
measures, but also humanitarian and judicial responses.
To date, the international community appears to
have identified the lessons that the missions to Somalia,
Bosnia, Rwanda and Zaire have taught us, but not to
have learned from them. In crisis situations, speed is the
key to effective response. This is why Canada has been
so active in efforts to develop a United Nations rapid-
response and deployment capability, in particular a
rapidly deployable mission headquarters here in New
York. This would not only permit the timely insertion of
military forces, but also integrate civilian and
humanitarian organizations into mission planning and
deployment.
Canada hopes to see measurable progress on the
rapidly deployable headquarters and on the Danish-led
Standby Forces High-Readiness Brigade initiative. These
improvements to the United Nations rapid-response
capability are complementary, feasible and should be
implemented without delay. Let us learn our lesson, and
not ignore it once again.
In addition to rapid military and humanitarian
reaction, a key element of the United Nations response to
conflict is the application of justice and the international
rule of law. Canada strongly supports the timely
establishment of an independent, effective international
criminal court. In order to be effective, the court must
have inherent jurisdiction over the core crimes of
genocide, war crimes and crimes against humanity. In
order to be independent, the court must not be
precluded from dealing with matters on the Security
Council agenda.
In conclusion, let me say that, as we all recognize,
the United Nations was originally established as an
instrument of international peace. Since that time, war
has put on a new face. More and more, it has targeted
primarily civilian populations. If the United Nations is
to be effective — and I believe that the need for
effective multilateralism has never been greater — the
United Nations must adapt to this changing face of war.
At the same time, the United Nations must also
recognize that it, too, has changed at its very
foundation. Both its membership and its mandate have
expanded, and the growing importance of United
Nations development and humanitarian activities have
made their mark. Clearly, it is time for concerted
reflection on the purpose and functioning of this body
that we have built together — including on the difficult
issues of financing and reform of the Security Council.
The reform and expansion of the Security Council
is a major undertaking of direct concern to all Member
States. The long-term implications must be fully
debated and carefully weighed, and the process must be
fair and open. It must attract a broad consensus and
cannot be rushed to accommodate other goals —
including a short-term solution to the United Nations
financial crisis. Canada wants to see a Security Council
that is effective, transparent, broadly representative and,
above all, less elitist and more democratic. The primary
criteria for membership should be commitment to the
ideals and undertakings of the United Nations and a
willingness to remain always accountable to the full
membership of this Assembly.
Broader United Nations reform must necessarily
fail so long as Member States continue to demand more
of a system to which they contribute less. Effective
leadership and moral authority are rooted in respect for
undertakings and obligations freely entered into by
Member States. It is the responsibility of each and
every Member to pay its dues. These obligations apply
in full, on time and without conditions.
Looking ahead, there may be a time when we will
choose to reconsider aspects of the current financial
underpinnings of the United Nations. Indeed, we may
23


collectively decide that in order to broaden
responsibilities and share power in ways that better
reflect current international realities, some adjustments to
the scale of assessments are warranted. Such decisions,
however, can be neither prejudged nor presumed, and
would no doubt be influenced by the commitment of
those advocating such changes to the broader purposes of
this Organization.
The international context in which the United
Nations functions has changed profoundly. Around the
world, people are reshaping the way they live — be it by
seeking more food, better air or greater democracy.
Crucial to this massive transformation is the search for
security, through both the reduction of conflict and the
building of a better life in times of peace. The United
Nations has long symbolized these dual hopes, for escape
from “the scourge of war” and for “better standards of
life in larger freedom”.
I close my remarks today on a note of hope, quoting
President Václav Havel of the Czech Republic, who said,
“Hope is definitely not the same thing as optimism.
It is not a conviction that something will turn out
well, but the certainty that something makes sense,
regardless of how it turns out.”
Our hope lies in the certainty that the United Nations, as
the standard-bearer of international values, of a sense of
multilateralism and of a sense of cooperation and
partnership, makes sense for all of us. This must spur us
on in this Assembly for the challenges that lie ahead.










